NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADIN ORLANDO RECINOS AGUILAR,                    No.    20-71542

                Petitioner,                      Agency No. A095-720-273

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                                Submitted June 2, 2022**

Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Adin Orlando Recinos Aguilar, a native and citizen of Guatemala, petitions

for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in

Guatemala and thus is not entitled to relief from his reinstated removal order. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review an IJ’s negative reasonable

fear determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d

829, 833 (9th Cir. 2016). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Recinos Aguilar

failed to establish a reasonable possibility of persecution in Guatemala on account

of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(an applicant’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”);

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (fear of future persecution

speculative).

      Substantial evidence also supports the IJ’s determination that Recinos

Aguilar failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government if returned to Guatemala. See

Andrade-Garcia, 828 F.3d at 836-37 (no reasonable possibility of torture with state

action).

      We reject as unsupported by the record Recinos Aguilar’s contentions that

the IJ applied incorrect legal standards or otherwise erred in the analysis of his

claims.

      The temporary stay of removal remains in place until issuance of the

mandate. The supplemented motion for a stay of removal (Docket Entry Nos. 1


                                           2                                    20-71542
and 5) is otherwise denied.

      PETITION FOR REVIEW DENIED.




                              3     20-71542